
	

114 HR 1845 IH: Military Family Leave Act of 2015
U.S. House of Representatives
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1845
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2015
			Mr. Cartwright (for himself, Mr. Brady of Pennsylvania, Mrs. Capps, Mr. Jones, Mr. Conyers, Ms. DeLauro, Mr. Fattah, Mr. Honda, Ms. Jackson Lee, Mr. Kennedy, Mr. Larson of Connecticut, Mr. Lowenthal, Mrs. Carolyn B. Maloney of New York, Mr. McGovern, Ms. Norton, Mr. O’Rourke, Mr. Rush, Mr. Rangel, Mr. Peters, Mr. Vela, Mr. Hinojosa, Ms. Frankel of Florida, Mr. Keating, Ms. Schakowsky, Mr. Castro of Texas, and Mr. Thompson of Pennsylvania) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to grant family of members of the uniformed services
			 temporary annual leave during the deployment of such members, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Military Family Leave Act of 2015. 2.Annual leave for family of deployed members of the uniformed services (a)In generalPart III of title 38, United States Code, is amended by adding at the end the following new chapter:
				
					44Annual leave for family of deployed members of the uniformed services
						
							Sec. 
							4401. Definitions.
							4402. Leave requirement.
							4403. Certification.
							4404. Employment and benefits protection.
							4405. Prohibited acts.
							4406. Enforcement.
							4407. Miscellaneous provisions.
 4401.DefinitionsIn this chapter: (1)The terms benefit, rights and benefits, employee, employer, and uniformed services have the meaning given such terms in section 4303 of this title.
 (2)The term contingency operation has the same meaning given such term in section 101(a)(13) of title 10. (3)The term eligible employee means an individual who is—
 (A)a family member of a member of a uniformed service; and (B)an employee of the employer with respect to whom leave is requested under section 4402 of this title.
 (4)The term family member means an individual who is, with respect to another individual, one of the following: (A)The spouse of the other individual.
 (B)A son or daughter of the other individual. (C)A parent of the other individual.
 (5)The term reduced leave schedule means a leave schedule that reduces the usual number of hours per workweek, or hours per workday, of an employee.
 (6)The terms spouse, son or daughter, and parent have the meaning given such terms in section 101 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611).
							4402.Leave requirement
 (a)Entitlement to leaveIn any 12-month period, an eligible employee shall be entitled to two workweeks of leave for each family member of the eligible employee who, during such 12-month period—
 (1)is in the uniformed services; and (2) (A)receives notification of an impending call or order to active duty in support of a contingency operation; or
 (B)is deployed in connection with a contingency operation. (b)Leave taken intermittently or on reduced leave schedule (1)Leave under subsection (a) may be taken by an eligible employee intermittently or on a reduced leave schedule as the eligible employee considers appropriate.
 (2)The taking of leave intermittently or on a reduced leave schedule pursuant to this subsection shall not result in a reduction in the total amount of leave to which the eligible employee is entitled under subsection (a) beyond the amount of leave actually taken.
 (c)Paid leave permittedLeave granted under subsection (a) may consist of paid leave or unpaid leave as the employer of the eligible employee considers appropriate.
							(d)Relationship to paid leave
 (1)If an employer provides paid leave to an eligible employee for fewer than the total number of workweeks of leave that the eligible employee is entitled to under subsection (a), the additional amount of leave necessary to attain the total number of workweeks of leave required under subsection (a) may be provided without compensation.
 (2)An eligible employee may elect, and an employer may not require the eligible employee, to substitute any of the accrued paid vacation leave, personal leave, or family leave of the eligible employee for leave provided under subsection (a) for any part of the total period of such leave the eligible employee is entitled to under such subsection.
 (e)Notice for leaveIn any case in which an eligible employee chooses to use leave under subsection (a), the eligible employee shall provide such notice to the employer as is reasonable and practicable.
							4403.Certification
 (a)In generalAn employer may require that a request for leave under section 4402(a) of this title be supported by a certification of entitlement to such leave.
 (b)Timeliness of certificationAn eligible employee shall provide, in a timely manner, a copy of the certification required by subsection (a) to the employer.
 (c)Sufficient certificationA copy of the notification, call, or order described in section 4402(a)(2) of this title shall be considered sufficient certification of entitlement to leave for purposes of providing certification under this section. The Secretary may prescribe such additional forms and manners of certification as the Secretary considers appropriate for purposes of providing certification under this section.
							4404.Employment and benefits protection
 (a)In generalAn eligible employee who takes leave under section 4402 of this title for the intended purpose of the leave shall be entitled, on return from such leave—
 (1)to be restored by the employer to the position of employment held by the eligible employee when the leave commenced; or
 (2)to be restored to an equivalent position with equivalent rights and benefits of employment. (b)Loss of benefitsThe taking of leave under section 4402 of this title shall not result in the loss of any employment benefit accrued prior to the date on which the leave commenced.
 (c)LimitationsNothing in this section shall be construed to entitle any restored employee to— (1)the accrual of any seniority or employment benefits during any period of leave; or
 (2)any right, benefit, or position of employment other than any right, benefit, or position to which the employee would have been entitled had the employee not taken the leave.
								4405.Prohibited acts
 (a)Exercise of rightsIt shall be unlawful for any employer to interfere with, restrain, or deny the exercise of or the attempt to exercise, any right provided under this chapter.
 (b)DiscriminationIt shall be unlawful for any employer to discharge or in any other manner discriminate against any individual for opposing any practice made unlawful by this chapter.
 4406.EnforcementThe provisions of subchapter III of chapter 43 of this title shall apply with respect to the provisions of this chapter as if such provisions were incorporated into and made part of this chapter.
 4407.Miscellaneous provisionsThe provisions of subchapter IV of chapter 43 of this title shall apply with respect to the provisions of this chapter as if such provisions were incorporated into and made part of this chapter..
 (b)Clerical amendmentsThe table of chapters at the beginning of title 38, United States Code, and at the beginning of part III of such title, are each amended by inserting after the item relating to chapter 43 the following new item:
				
					
						44.Annual Leave for Family of Deployed Members of the Uniformed Services4401.
			
